 1                                                                                        O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   ARMANDEEP KAUR,                             Case No. 2:20-cv-03172-ODW (MRWx)
12                  Petitioner,                  ORDER GRANTING TEMPORARY
13         v.                                    EMERGENCY STAY OF REMOVAL
14   U.S. DEPARTMENT OF
15   HOMELAND SECURITY ET AL.,

16                  Respondents.
17
18
19         On April 6, 2020, Armandeep Kaur (“Petitioner”), represented by counsel, filed
20   a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”). (Pet.,
21   ECF No. 1.) Petitioner is a citizen of India who is currently detained by United States
22   Immigration and Customs Enforcement at the Adelanto Detention Center. (Pet. ¶ 1.)
23   On October 28, 2019, an Asylum Officer conducted a credible fear interview of
24   Petitioner and made a negative credible fear determination. (Pet. ¶ 2.) The Asylum
25   Officer also found that Petitioner was barred from asylum due to the third country
26   transit bar.    (Pet. ¶ 19.)   On November 14, 2019, without a review hearing, an
27   Immigration Judge issued a Final Order in Credible Fear Review Proceedings,
28   ordering that Petitioner be removed from the United States. (Pet. ¶ 3.) On April 1,
 1   2020, an Immigration Judge affirmed the Asylum Officer’s determination and
 2   Petitioner now faces imminent deportation and removal to India. (Pet. ¶¶ 4, 6, Ex. F.)
 3         In her Petition, Petitioner challenges the procedures and legal standards applied
 4   in her Credible Fear Review Proceeding. (See Pet.) Petitioner seeks an order to show
 5   cause directing respondents to show cause why the Petition should not be granted and
 6   why Petitioner should not be released from custody upon a reasonable bond, among
 7   other things. (See Pet. at 29–30.) Petitioner also seeks an emergency order staying all
 8   deportation and removal proceedings against her and preventing her transfer from the
 9   jurisdiction of this Court. (Pet. ¶ 7.) Petitioner alleges she faces imminent removal to
10   India and indicates in the Proposed Order submitted with the Petition that she may be
11   removed by Wednesday April 8, 2020. (Pet. ¶ 6; Proposed Order 2, ECF No. 1-4.)
12         This Court has jurisdiction to grant at least the emergency relief requested. See
13   Thuraissiginam v. Dept. of Homeland Sec., 917 F.3d 1097 (9th Cir. 2019), cert.
14   granted, 2019 WL 5281289 (U.S. Oct. 18, 2019) (No. 19-161). Respondents have not
15   yet had an opportunity to respond to the Petition, and the Court expresses no views at
16   this time as to the merits of Petitioner’s habeas petition or request for stay of removal.
17   However, in light of the immediacy of irreparable harm to Petitioner absent a stay
18   pending the Court’s review of the case’s merits, the Court finds a temporary stay is
19   warranted.
20   ///
21   ///
22   ///
23
24
25
26
27
28




                                                 2
 1          For the reasons stated above, IT IS HEREBY ORDERED:
 2          1. Petitioner’s request for a temporary stay of the removal proceedings and
 3   transfer from this judicial district is GRANTED. The temporary stay will remain in
 4   effect until the Court issues a ruling on this matter.
 5          2. By no later than April 20, 2020, respondents shall file a response to the
 6   Petitioner’s request for an order staying all deportation and removal actions against
 7   her.
 8
 9          IT IS SO ORDERED.
10
11          April 6, 2020
12
13                                 ____________________________________
14                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  3
